In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Directors of Valimar Homeowners Association, Inc., dated October 1, 2003, which confirmed a determination of the Architectural Review Board of Valimar Homeowners Association, Inc., dated August 21, 2002, denying the petitioner’s request for permission to install a hand railing on the exterior of his home and directing him to remove the existing hand railing, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Smith, J.), entered June 30, 2004, which denied the petition, dismissed the proceeding, and directed the petitioner to remove the hand railing.
Ordered that the judgment is affirmed, with costs.
The declaration of Valimar Homeowners Association, Inc., to which the petitioner’s property is subject, provides for the appointment, by the association’s board of directors, of an architectural review board (hereinafter the ARB) “to act on requests from Homeowners to modify or improve their Homes or Home Sites.” At issue in this proceeding is the denial by the ARB, as confirmed by the Board of Directors of Valimar Homeowners Association, Inc. (hereinafter the Board), of the petitioner’s request for permission to install a hand railing on the exterior of his home. The determination of the ARB, as confirmed by the Board, is subject to review under the business judgment rule (see Forest Hills Gardens Corp. v Evan, 12 AD3d 563 [2004]), pursuant to which the determination must be sustained if it was authorized, and was taken in good faith and in furtherance of the legitimate interests of the homeowners association (see Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530 [1990]; LoRusso v Brookside Homeowner’s Assn., Inc., 17 AD3d 323, 324-325 [2005]; Gillman v Pebble Cove Home Owners Assn., 154 AD2d 508, 509 [1989]; Schoninger v Yardarm Beach Homeowners’ Assn., 134 AD2d 1, 10 [1987]). Since the determination at issue satisfied these standards, the petition was properly dismissed. Prudenti, P.J., S. Miller, Spolzino and Dillon, JJ., concur. [See 5 Mise 3d 247 (2004).]